Citation Nr: 1616893	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In June 2015, the Board remanded the claim for further development.  This matter is returned to the Board for further consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.


FINDING OF FACT

The Veteran currently has lumbar spine degenerative disc disease (DDD) that is related to an in-service injury.


CONCLUSION OF LAW

The criteria for service connection for lumbar spine DDD have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA Duties to Notify and Assist - VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection for a disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

The Veteran contends that service connection is warranted for a back condition as a result of an in-service assault.  Specifically, the Veteran asserts that while he was stationed in Colorado Springs, he experienced an assault resulting in head, nose, jaw, and back injuries.  His service treatment records (STR's) confirm that he was the victim of an assault that left him unconscious and required hospitalization.  The Veteran acknowledges that while he has no residual disability resulting from the head, nose, and jaw injuries, he has continued to have chronic back pain since the assault that has slowly worsened over time.  In statements to the Board, the Veteran has reported that he has treated his back pain with over-the-counter medications and alterations to his lifestyle.

Private treatment records reflect that the Veteran has consistently sought treatment for chronic back pain.  An August 2008 treatment note shows the Veteran complained of back pain and was diagnosed with lumbago.  

An October 2009 VA examination indicates the Veteran reported stiffness and moderate pain in the form of a dull ache in his lumbar back.  The pain was described as intermittent throughout the day, and occurred 3-4 days per week.  Imaging showed minimal narrowing of L5-S1 disc space.  Otherwise, the study appeared unremarkable.  The diagnosis provided was DDD of the lumbar spine.  The examiner opined that the DDD is less likely as not caused by or a result of low back pain in 1973.  The rationale provided was that the in-service injury occurred over 30 years ago, there is no indication that an injury was sustained to the lumbar disc that has now degenerated, and the Veteran has no history of consistent treatment or verification of chronicity.  

A June 2015 Board decision found the October 2009 VA opinion and rationale to be inadequate as the examiner did not address the Veteran's report of symptoms since service, and instead relied on the lack of in-service treatment for back pain.  The issue was remanded for a new VA examination and opinion on whether the Veteran has a current back disability that was related to his active duty service to include, but not limited to, the in-service assault.  

The Veteran submitted a July 2015 private opinion from Dr. J. A, the Veteran's primary care physician.  Based on discussions with the Veteran, and a review of the Veteran's described symptoms, Dr. J. A. opined that the acute trauma of the assault the Veteran experienced while on active duty directly resulted in injury to the Veteran's back and is the direct cause of the subsequent and current back complaints he experiences presently.  The rationale provided was that the Veteran was a healthy individual up to the point of the assault with no limitations on his activities, even participating in high level sports competition as a member of the Air Force basketball team.  The physician also stated that the severe back pain that the Veteran experienced in the initial weeks after the assault is consistent with the trauma of the assault.  Dr. J. A. also commented that after the assault the Veteran's sleep position needed to be altered, and he was unable to compete competitively at the level he had attained in basketball due to limitations by back pain.  Dr. J. A. stated that since his discharge, the Veteran's back pain has continued to limit activities that require physical labor such as yardwork and moving his music equipment, and his duties as a musician have been impacted by increased back pain when standing for long periods of time and holding a guitar.  Lastly, Dr. J. A. noted that the Veteran requires heat, back braces, and over-the-counter medication to treat his back pain.  The Board notes that while Dr. J. A. did not specifically mention the diagnoses of lumbago or DDD the Veteran previously received, the Veteran's symptoms and complaints are consistent with the symptoms and complaints throughout the claims file and in conjunction with the prior diagnoses of lumbago and DDD.

In an October 2015 VA opinion, the examiner opined it was less likely than not that the Veteran's claimed back condition was incurred in or caused by an in-service injury, event, or illness.  The rationale provided was that there is no mention of any back pain or back related complaints in the Veteran's STR's, including his separation examination.  The examiner also stated that the history given was not compatible with the x-ray findings of mild DDD or the examination findings.  

The Board finds that the October 2015 VA opinion and rationale is inadequate.  First, the examiner's rationale incorrectly states that there are no complaints of back pain or back related issues in the Veteran's STR's, including his separation examination.  As identified in the remand, in a December 1973 treatment note, the Veteran reported pain in his right and left scapula and thoracic spine.  A separate note from the same month reflects that the Veteran was kneed in the back during a basketball game, and his December 1973 separation examination reflects that the Veteran reported painful joints.  Second, the examiner did not consider the Veteran's contentions that his back pain has been present since the in-service assault, and in fact has gotten progressively worse.

When all the evidence is assembled VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, given the positive private opinion, the two inadequate VA opinions, and affording the Veteran the benefit of the doubt, the Board finds that the evidence of record supports the claim, and that service connection for lumbar spine DDD is warranted.

						(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbar spine DDD is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


